       Case 1:20-cv-03241-ALC-SN Document 45 Filed 07/22/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                  7/22/2020
 PANTHEON PROPERTIES, INC., ET AL.,

                                 Plaintiffs,
                                                            1:20-CV-3241-ALC
                     -against-
                                                            ORDER
 HOUSTON, ET AL.,

                                 Defendants.

ANDREW L. CARTER, JR., United States District Judge:

       Upon consideration of the Parties’ submissions regarding Defendants’ request for a pre-

motion conference to seek leave to amend the complaint and file a motion to dismiss, ECF Nos.

42-44, Defendants’ request for pre-motion conference is hereby DENIED. The Court hereby

GRANTS Defendants leave to amend the complaint to add Marvin Love as a Defendant and to file

the proposed motion to dismiss. The Parties are directed to follow the below schedule:

                      Amended Complaint: August 5, 2020

                      Defendants’ Motion: September 2, 2020

                      Plaintiffs’ Response: September 16, 2020

                      Defendants’ Reply: September 23, 2020

SO ORDERED.

Dated:    July 22, 2020
          New York, New York

                                                          ANDREW L. CARTER, JR.
                                                          United States District Judge
